MEMORANDUM OPINION
                                         No. 04-10-00427-CV

                                       Valeria Marie GARCIA,
                                               Appellant

                                                  v.

                                          Manuel GARCIA,
                                             Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-17691
                               Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 16, 2011

DISMISSED AS MOOT

           This is an appeal from a default divorce decree. At the time the decree was signed, only

one of the children born to Valeria Marie Garcia and Manuel Garcia was a minor.                 The

complaints raised by Valeria in her pro se brief relate to the children. After Valeria filed her pro

se brief, appellee filed written notice that Valeria died.

           Ordinarily, an appeal in a civil case is not abated due to the death of a party after the

rendition of judgment. TEX. R. APP. P. 7.1(a)(1). “However, nothing on the face of Rule
                                                                                  04-10-00427-CV


[7.1(a)(1)] dispenses with the requirement that there be an actual existing controversy between

the litigants.” Olson v. Comm’n for Lawyer Discipline, 901 S.W.2d 520, 523 (Tex. App.—El

Paso 1995, no writ). “Neither the Texas Constitution nor our State Legislature has vested

[appellate courts] with the authority to render advisory opinions.” Id. at 522. “When there has

ceased to be a controversy between the litigating parties due to events occurring after judgment

has been rendered by the trial court, the decision of an appellate court would be a mere academic

exercise and the court may not decide the appeal.” Id. Because Valeria has died, “the questions

concerning custody of the children of the parties have become moot.” Walsh v. Walsh, 562
S.W.2d 501, 502 (Tex. Civ. App.—San Antonio 1978, no writ); see also Black v. Black, 673
S.W.2d 269, 270 (Tex. App.—Texarkana 1984, no writ). Accordingly, this appeal is dismissed

as moot.

                                                           PER CURIAM




                                              -2-